DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered. Claims 1-4, 6-13, and 15-22 are pending. 
Response to Arguments
Applicant’s arguments filed on January 10, 2022 have been fully considered but are moot in view of the new ground(s) of rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seamless frontal layer(s) of the cup portion, base portion, and shoulder portions, as recited in claims 6, 11, and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The Examiner notes that while paragraph 0052 of the specification discusses wherein the cup portion may include a frontal layer 230, “as shown in Fig. 9,” Fig. 9 merely depicts an exploded sectional view of the fabric layers forming the cup. Figs. 10-11 depict similar exploded sectional views and it is unclear how the different fabric layer(s) of the different bra portions 
The Examiner further notes that the Figures appear to depict wherein the cup portion and base portion are joined at a seam along bottom cup edge 202 and do not appear to be seamlessly joined to one another (see at least Figs. 1-2). In addition, the first and second shoulder straps (410, 510) also appear to include seams along the length of the straps (see Figs. 1-4). 
See related rejection under 35 USC 112 below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claim 12 is objected to because of the following informalities: Each claim should begin with a capital letter and end with a period. See MPEP 608.01(m). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10, 11, 13, 15, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 11, and 18 recite the limitations “wherein the cup portion, the base portion, the first strap portion, and the second strap portion each comprise a frontal seamless layer comprised of an elastic material” (claims 6, 18) and “wherein the cup portion and the base portion each comprise a frontal seamless layer comprised of an elastic material” (claim 11). The limitations are indefinite, as it is unclear whether 1) each of the recited bra portions includes its own respective seamless frontal layer, or 2) the bra includes a single seamless frontal layer that forms a frontal layer of the cup portion, base portion, first strap portion, and second strap portion. 

The Examiner further notes that the Figures appear to depict wherein the cup portion and base portion are joined at a seam along bottom cup edge 202 and do not appear to be seamlessly joined to one another (see at least Figs. 1-2). In addition, the first and second shoulder straps (410, 510) appear to include seams (depicted as horizontal lines) along the length of the straps (see Figs. 1-4). 
For purposes of examination, the Examiner will interpret the limitation as reciting wherein each of the recited bra portions includes its own respective seamless frontal layer.
Claim 10 recites the limitation “wherein the base portion comprises a slot for receiving one of the first and second side straps and disposed on the first back panel of the first strap portion or the second back panel of the second strap portion.” The limitation is indefinite, as it is unclear how the slot can be part of the base portion while also being disposed on the first or second back panels. See claim 9 which establishes that the base portion is a separate, distinct structure from the first and second back panels. For purposes of examination, the Examiner will sports garment comprises a slot for receiving one of the first and second side straps and disposed on the first back panel of the first strap portion or the second back panel of the second strap portion.”
Claim 13 recites the limitation “wherein the frontal layers of the cup portion, the base portion, the first strap portion, and the second strap portion extend contiguously with each other.” There is insufficient antecedent basis in the amended claims for the frontal layers of the first and second strap portions (see amended claim 11).
Dependent claims are rejected at least for depending from rejected claims.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13, 15, 17, 21, and 22 (regarding claims 6, 7, 10, 11, 13, and 15, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over McCall (US Patent No. 5,908,346) in view of Swendseid (US PG Pub 2011/0177757), further in view of Tonsor (US PG Pub 2006/0089083), further in view of Jacob, geb. Schultze (herein Jacob)(US Patent No. 1,961,0498).
Regarding claim 1, McCall discloses a sports bra (1, which is usable for sports purposes, see note below) comprising:
a cup portion (10, 11) configured to receive and conform to breasts of a user (see Figs. 1-7 and column 3, lines 28-49);
a base portion (3) disposed along a bottom edge of the cup portion and configured to extend along a torso of the user to support the cup portion (see Figs. 1-7; column 4, lines 9-19; and column 5, lines 16-24), the base portion comprising an outer surface (facing away from the wearer) and an inner surface (facing the wearer’s torso);
a first strap portion (5 + left 28) disposed along a first side edge (left 14) of the base portion (see at least Fig. 1), the first strap portion comprising a first back panel (proximal portion of 5, see annotated Fig. 1) extending from the first side edge of the base portion (see Fig. 1), a first shoulder strap (left 28) extending from the first back panel (see at least Fig. 1), and a first side strap (distal portion of 5, see annotated Fig. 1) extending from the first back panel (see Fig. 1), wherein the first side strap is configured to be removably fastened to the outer surface of the 
a second strap portion (4 + right 28) disposed along a second side edge (right 14) of the base portion (see at least Fig. 1), the second strap portion comprising a second back panel (proximal portion of 4, see annotated Fig. 1) extending from the second side edge of the base portion (see Fig. 1), a second shoulder strap (right 28) extending from the second back panel (see at least Fig. 1), and a second side strap (distal portion of 4, see annotated Fig. 1) extending from the second back panel (see Fig. 1), wherein the second side strap is configured to be removably fastened to the inner surface of the base portion (via mating fasteners 24, 27) to adjust tension of the sports bra (see Figs. 1-7 and column 3, lines 31-63);
wherein the first and second side straps are configured to flex between an open position (see Fig. 1) and a wrapped position (see Figs. 2-7),
wherein when the first and second side straps are set in the wrapped position, the base portion, the first strap portion, and the second strap portion collectively form an encircled band configured to wrap around the torso of the user (see Figs. 2-7).

    PNG
    media_image1.png
    478
    772
    media_image1.png
    Greyscale

Regarding the limitation “sports bra,” McCall discloses a bra that is configured to be used in a variety of different applications such as lingerie and swimwear and is configured to provide enhanced support (see column 2, lines 30-48), and is therefore capable of being used as a sports bra. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
McCall further discloses wherein the base portion may be made of any suitable material (see column 4, lines 55-62) but fails to specify an elastic material such that the base portion is configured to stretch along the torso of the user.
However, Swendseid teaches a sports bra (100) having a cup potion (108) and a base portion (110) disposed along a bottom edge of the cup portion (see Figs. 1A-1B and paragraph 0027), the base portion made of a stretchable material such that the base portion is configured to 
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s base portion to be made of a stretchable material, as doing so would allow the base portion to expand during use and provide a snug fit for the wearer.
McCall further discloses wherein the first and second shoulder straps (28) are configured to hang over shoulders of the user (see at least Fig. 1 and column 3, line 64 – column 4, line 4) but fails to disclose wherein the first and second shoulder straps are removably coupled to the cup portion.
However, Swendseid further teaches wherein the bra (100) includes first and second shoulder straps (102, 104) which are removably coupled (via connectors 124, 125) to the cup portion (108; see Figs. 1A-1B and paragraphs 0028-0029), so as to allow the bra to be freely and properly positioned for the individual’s body shape in the vertical direction (see paragraph 0028).
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s first and second shoulder straps to be removably coupled to the cup portion; as doing so would allow the bra to be freely and properly positioned for the individual’s body shape in the vertical direction.
McCall also fails to disclose wherein, when the first and second shoulder straps are removably coupled to the cup portion, the first shoulder strap is configured to intersect the second shoulder strap along the back of the user.

Therefore, based on Tonsor’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s first and second shoulder straps to be configured to intersect the second shoulder strap along the back of the user, as such a strap arrangement would enhance wearer comfort and support while minimizing forces applied to the wearer’s spinal area.
McCall further fails to disclose wherein the bra further includes a slot disposed on the sports bra and configured to receive one of the first and second side straps, such that the second side strap is configured to be removably fastened to the outer surface of the base portion, and wherein when the first and second straps are set in the wrapped position, one of the first and second side straps is received through the slot such that first and second strap portions are configured to overlap each other along a back of the user, and when the first and second side straps are set in the open position, neither one of the first and second strap portions is received through the slot.
However, Jacob teaches a brassiere (see Figs. 1-3) having a cup portion (see annotated Fig. 1), a base portion (see annotated Fig. 1) disposed along a bottom edge of the cup portion, a first side strap (left a, b), a second side strap (right a, b), and a slot (c) configured to receive one of the first and second side straps (see Figs. 1-3 and page 1, lines 31-65), such that the second outer surface of the base portion instead of the inner surface, to allow the user to more easily fasten and unfasten the strap from the outside of the garment.

    PNG
    media_image2.png
    524
    858
    media_image2.png
    Greyscale

outer surface of the base portion, and wherein when the first and second straps are set in the wrapped position, one of the first and second side straps is received through the slot such that first and second strap portions are configured to overlap each other along a back of the user, and when the first and second side straps are set in the open position, neither one of the first and second strap portions is received through the slot; as doing so would allow the second side strap to be easily passed through the fabric of the brassiere and fastened to the corresponding adjacent attachment point on the base portion, and would allow the user to more easily fasten and unfasten the strap from the outside (as opposed to the inside) of the garment.

Regarding claim 2, the modified bra of McCall (i.e., McCall in view of Swendseid, Tonsor, and Jacob) is further disclosed wherein the base portion (3 of McCall) comprises a first fastening section (27 of McCall) disposed on the outer surface of the base portion (see Fig. 1 of McCall and rejection of claim 1 above; as modified, the first fastening section 27 of McCall would be placed on the outer surface instead of the inner surface of the base portion so as to receive the corresponding fastener 24 on the distal end of the second side strap) and a second fastening section (26 of McCall) disposed on the outer surface of the base portion (see at least Fig. 1 of McCall) and spatially separated from the first fastening section (see at least Fig. 1), and wherein the first strap portion (5 + left 28 of McCall) comprises a first fastening member (25 of 

Regarding claim 3, McCall, Swendseid, Tonsor, and Jacob together teach the limitations of claim 2, as discussed above. McCall fails to further disclose wherein the first and second fastening members (24, 25) are hook-and-loop fasteners. Instead, McCall appears to teach hook and eye fasteners (see Figs. 1-7).
However, Swendseid further teaches wherein the bra includes first and second side straps (112, 114) which are removably attached to the outer surface of the base section (110) via respective hook and loop fasteners (135, 136; see Figs. 1A-1B), so as to provide an additional degree of adjustability for the individual wearer, depending on where the side straps are fastened along the length of the hook and loop fasteners (see paragraph 0030).
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s first and second fastening members to be hook-and-loop fasteners instead of hook-and-eye fasteners, as doing so would provide an additional degree of adjustability for the individual wearer, depending on where the side straps are fastened along the length of the hook and loop fasteners.
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 4, the modified bra of McCall (i.e., McCall in view of Swendseid, Tonsor, and Jacob) is further disclosed wherein the slot (c of Jacob) is disposed on the first back panel of the first strap portion or the second back panel of the second strap portion (respective proximal portions of straps a, b; see Fig. 3 and page 1, lines 30-68 of Jacob and corresponding Fig.1 of McCall).

Regarding claim 6, McCall, Swendseid, Tonsor, and Jacob together teach the limitations of claim 1, as discussed above. McCall fails to further disclose wherein the cup portion, the base portion, the first strap portion, and the second strap portion each comprise a seamless frontal layer comprised of an elastic material.
However, Swendseid further teaches wherein the cup potion (108), base portion (110) and first and second shoulder straps (102, 104) each comprise a frontal layer comprised of an elastic material (see Figs. 1-3 and paragraphs 0027, 0032, 0040, and 0046), so as to provide stretch, support, breathability, and/or a snug fit to each of the bra portions (see paragraphs 0027, 0032, 0040, and 0046).
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s bra such that the cup portion, the base portion, the first strap portion, and the second 
Swendseid appears to further depict wherein each of the frontal layers are seamless (see at least Figs. 1-3) but fails to explicitly disclose seamlessness. Swendseid only explicitly discloses two seams (142, 144) on the entire bra (see Figs. 2-3 and paragraph 0031), which are not included within the cup portion, base portion, or shoulder straps.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided the frontal layers as seamless frontal layers, as Swendseid does not depict or describe any seams within the respective layers, and it is known in the art to make portions of a garment seamless, so as to enhance comfort and/or reduce manufacturing steps.

Regarding claim 7, McCall, Swendseid, Tonsor, and Jacob together teach the limitations of claim 6, as discussed above. McCall fails to further disclose wherein the cup portion comprises a first interior layer comprised of a mesh material and a second interior layer comprised of a rigid material.
However, Swendseid further teaches wherein the cup portion (108) includes an elastic frontal layer (151), a first interior layer (material of cups 153, 154), and a second interior layer (bridge 169) comprised of a rigid material (see paragraph 0035, Swendseid discloses wherein bridge 169 “is rigid to such an extent that it does not allow the cups to move laterally relatively to each other,” and is therefore rigid inasmuch as claimed), so as to enhance the shape and support of the cup portion (see paragraphs 0032-0036).

Swendseid fails to teach in the same embodiment wherein the first interior layer is made of a mesh material. However, Swendseid further teaches wherein the front panel may include a fabric cup assembly made of a wicking or mesh fabric (see paragraph 0042). It is noted that mesh is known in the art to provide enhanced breathability and ventilation.
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made Swendseid’s inner cups out of a mesh material, as Swendseid already contemplates the use of an inner mesh fabric cup assembly in at least one alternate embodiment, and doing so would provide enhanced breathability and ventilation. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 8, the modified bra of McCall (i.e., McCall in view of Swendseid, Tonsor, and Jacob) is further disclosed wherein the first side strap (distal portion of 5 of McCall) and the first shoulder strap (left 28 of McCall) merge at a first intersection edge of the first back panel (see annotated Figs. 1 and 7 of McCall);


    PNG
    media_image3.png
    541
    510
    media_image3.png
    Greyscale

Regarding claim 9, McCall discloses a sports garment (1, which is usable for sports purposes, see note below) comprising:
a cup portion (10, 11) configured to receive and conform to breasts of a user (see Figs. 1-7 and column 3, lines 28-49);
a base portion (3) disposed along a bottom edge of the cup portion and configured to extend along a torso of the user to support the cup portion (see Figs. 1-7; column 4, lines 9-19; and column 5, lines 16-24), the base portion comprising an outer surface (facing away from the wearer) and an inner surface (facing the wearer’s torso), a first fastening section (27) disposed adjacent the inner surface of the base portion (see Fig. 1), and a second fastening section (26) 
a first strap portion (5 + left 28) disposed along a first side edge (left 14) of the base portion (see at least Fig. 1), the first strap portion comprising a first back panel (proximal portion of 5, see annotated Fig. 1) extending from the first side edge of the base portion (see Fig. 1), a first shoulder strap (left 28) extending from the first back panel (see at least Fig. 1), a first side strap (distal portion of 5, see annotated Fig. 1) extending from the first back panel (see Fig. 1), and a first fastening member (25) disposed on the first side strap and configured to be removably fastened to the second fastening section to adjust tension of the sports garment (see Figs. 1-7 and column 3, lines 31-63); and
a second strap portion (4 + right 28) disposed along a second side edge (right 14) of the base portion (see at least Fig. 1), the second strap portion comprising a second back panel (proximal portion of 4, see annotated Fig. 1) extending from the second side edge of the base portion (see Fig. 1), a second shoulder strap (right 28) extending from the second back panel (see at least Fig. 1), a second side strap (distal portion of 4, see annotated Fig. 1) extending from the second back panel (see Fig. 1), a second fastening member (24) disposed on the second side strap and configured to be removably fastened to the first fastening section to adjust tension of the sports garment (see Figs. 1-7 and column 3, lines 31-63);
wherein the first and second side straps are configured to flex between an open position (see Fig. 1) and a wrapped position (see Figs. 2-7),
wherein when the first and second side straps are set in the wrapped position, the first fastening member is fastened to the second fastening section of the base portion, and the second fastening member is fastened to the first fastening section of the base portion (see Figs. 1-7 and 
wherein when the first and second side straps are set in the open position, the fist fastening member is unfastened from the second fastening section of the base portion, and the second fastening member is unfastened from the first fastening section of the base portion (see at least Fig. 1).

    PNG
    media_image1.png
    478
    772
    media_image1.png
    Greyscale

Regarding the limitation “sports garment,” McCall discloses a bra that is configured to be used in a variety of different applications such as lingerie and swimwear and is configured to provide enhanced support (see column 2, lines 30-48), and is therefore capable of being used as a sports garment. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
McCall further discloses wherein the base portion may be made of any suitable material (see column 4, lines 55-62) but fails to specify an elastic material such that the base portion is configured to stretch along the torso of the user.
However, Swendseid teaches a sports bra (100) having a cup potion (108) and a base portion (110) disposed along a bottom edge of the cup portion (see Figs. 1A-1B and paragraph 0027), the base portion made of a stretchable material such that the base portion is configured to stretch along the torso of the wearer (see paragraphs 0027 and 0040), so as to allow the base portion to expand during use and provide a snug fit for the wearer (see paragraph 0040).
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s base portion to be made of a stretchable material, as doing so would allow the base portion to expand during use and provide a snug fit for the wearer.
McCall further discloses wherein the first and second shoulder straps (28) are configured to hang over shoulders of the user (see at least Fig. 1 and column 3, line 64 – column 4, line 4) but fails to disclose wherein the first and second shoulder straps are removably coupled to the cup portion.
However, Swendseid further teaches wherein the bra (100) includes first and second shoulder straps (102, 104) which are removably coupled (via connectors 124, 125) to the cup portion (108; see Figs. 1A-1B and paragraphs 0028-0029), so as to allow the bra to be freely and properly positioned for the individual’s body shape in the vertical direction (see paragraph 0028).
removably coupled to the cup portion; as doing so would allow the bra to be freely and properly positioned for the individual’s body shape in the vertical direction.
McCall also fails to disclose wherein, when the first and second shoulder straps are removably coupled to the cup portion, the first shoulder strap is configured to intersect the second shoulder strap along the back of the user.
However, Tonsor teaches a brassiere (10) comprising a cup portion (12, 14), a base portion (17) disposed below the cup portion, a first shoulder strap (16), and a second shoulder strap (18), wherein the first shoulder strap is configured to intersect the second shoulder strap along the back of the user (at intersection point 21, see Figs. 1-2 and paragraphs 0033-0034), so as to enhance wearer comfort and support while minimizing forces applied to the wearer’s spinal area (see paragraphs 0015 and 0033-0034).
Therefore, based on Tonsor’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s first and second shoulder straps to be configured to intersect the second shoulder strap along the back of the user, as such a strap arrangement would enhance wearer comfort and support while minimizing forces applied to the wearer’s spinal area.
McCall further fails to disclose wherein the first and second fastening sections are disposed on the base portion. Instead, McCall depicts wherein the first and second fastening sections are disposed adjacent the side edges of the base portion (see at least Fig. 1).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s first and second fastening sections to be disposed on the base portion instead of just adjacent the base portion, as it has been held that rearranging parts of an invention involves only routine skill in the art, and such a location would provide substantially the same fastening function, while providing a fastener location that is easier for a wearer of the sports garment to access. See MPEP 2144.04 (VI)(C).
McCall further fails to disclose wherein the first fastening section is disposed on the outer surface of the base portion. Instead, McCall discloses wherein the first fastening section (27) is disposed on the inner surface of the garment (see at least Fig. 1).
However, Jacob teaches a brassiere (see Figs. 1-3) having a cup portion (see annotated Fig. 1), a base portion (see annotated Fig. 1) disposed along a bottom edge of the cup portion, a first side strap (left a, b), a second side strap (right a, b), and a slot (c) configured to receive the second side strap (see Figs. 1-3 and page 1, lines 31-65), such that the second side strap is configured to extend through the slot and be removably fastened to a first fastening section (button or stud shown in Figs. 1 and 3) on an outer surface of the base portion (see Figs. 1-3 and page 1, lines 27-67). It is noted that providing the slot would allow the second side strap to be easily passed through the fabric of the brassiere and fastened to the corresponding adjacent attachment point on the base portion (see page 1, lines 30-66). Furthermore, providing the slot would allow the second strap to be attached to the outer surface of the base portion instead of the 
Therefore, based on Jacob’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s bra to include a slot disposed on the sports bra and configured to receive the second side strap, and wherein the first fastening section is disposed on an outer surface of the base portion, such that the second side strap extends through the slot and is configured to be removably fastened to the outer surface of the base portion; as doing so would allow the second side strap to be easily passed through the fabric of the brassiere and fastened to the corresponding adjacent attachment point on the base portion, and would allow the user to more easily fasten and unfasten the strap from the outside (as opposed to the inside) of the garment.

Regarding claim 10, McCall, Swendseid, Tonsor, and Jacob together teach the limitations of claim 9.
McCall fails to further disclose a slot for receiving one of the first and second side straps and disposed on the first back panel of the first strap portion or the second back panel of the second strap portion, and wherein when the first and second side straps are set in the wrapped position, one of the first and second side straps is received through the slot.
However, Jacob further teaches wherein the bra includes a slot (c) configured to receive one of the first and second side straps (see Figs. 1-3 and page 1, lines 31-65), wherein the slot is disposed on the first back panel of the first strap portion or the second back panel of the second strap portion (respective proximal portions of straps a, b; see Fig. 3 and page 1, lines 30-68), and wherein when the first and second side straps are set in a wrapped position (see Fig. 3), one of 
Therefore, based on Jacob’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s bra to include a slot for receiving one of the first and second side straps and disposed on the first back panel of the first strap portion or the second back panel of the second strap portion, and wherein when the first and second side straps are set in the wrapped position, one of the first and second side straps is received through the slot; as doing so would allow the respective side strap to be easily passed through the fabric of the brassiere and fastened to the corresponding adjacent attachment point on the base portion.

Regarding claim 11, McCall, Swendseid, Tonsor, and Jacob together teach the limitations of claim 9, as discussed above. McCall fails to further disclose wherein the cup portion and the base portion each comprise a seamless frontal layer comprised of an elastic material.
However, Swendseid further teaches wherein the cup potion (108) and base portion (110) each comprise a frontal layer comprised of an elastic material (see Figs. 1-3 and paragraphs 0027, 0032, 0040, and 0046), so as to provide stretch, support, breathability, and/or a snug fit to each of the bra portions (see paragraphs 0027, 0032, 0040, and 0046).
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s bra such that the cup portion and the base portion would each comprise a frontal layer 
Swendseid appears to further depict wherein each of the frontal layers are seamless (see at least Figs. 1-3) but fails to explicitly disclose seamlessness. Swendseid only explicitly discloses two seams (142, 144) on the entire bra (see Figs. 2-3 and paragraph 0031), which are not included within the cup portion or base portion.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided the frontal layers as seamless frontal layers, as Swendseid does not depict or describe any seams within the respective layers, and it is known in the art to make portions of a garment seamless, so as to enhance comfort and/or reduce manufacturing steps.

Regarding claim 12, the modified bra of McCall (i.e., McCall in view of Swendseid, Tonsor, and Jacob) is further disclosed wherein the first side strap (distal portion of 5 of McCall) and the first shoulder strap (left 28 of McCall) merge at a first intersection edge of the first back panel (see annotated Figs. 1 and 7 of McCall);
wherein the second side strap (distal portion of 4 of McCall) and the second shoulder strap (right 28 of McCall) merge at a second intersection edge of the second back panel (see annotated Figs. 1 and 7 of McCall).

Regarding claim 13, the modified bra of McCall (i.e., McCall in view of Swendseid, Tonsor, and Jacob) is further disclosed wherein the frontal layers of the cup portion, the base portion, the first strap portion, and the second strap portion (frontal portions of cup portion 108, 

Regarding claim 15, McCall, Swendseid, Tonsor, and Jacob together teach the limitations of claim 11, as discussed above. McCall fails to further disclose wherein the cup portion comprises a first interior layer comprised of a mesh material and a second interior layer comprised of a rigid material.
However, Swendseid further teaches wherein the cup portion (108) includes an elastic frontal layer (151), a first interior layer (material of cups 153, 154), and a second interior layer (166, 167, 169) comprised of a rigid material (see paragraphs 0034-0035, second interior layer 166, 167, 169 includes materials configured to provide support and stability to the cup portion and therefore have a degree of rigidity; furthermore, bridge 169 is described as being “rigid to such an extent that it does not allow the cups to move laterally relatively to each other,”), so as to enhance the shape and support of the cup portion (see paragraphs 0032-0036).
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s cup portion to further include a first interior layer and a second interior layer, wherein the second layer is comprised of a rigid material; as doing so would enhance the shape and support of the cup portion.
Swendseid fails to teach in the same embodiment wherein the first interior layer is made of a mesh material. However, Swendseid further teaches wherein the front panel may include a 
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made Swendseid’s inner cups out of a mesh material, as Swendseid already contemplates the use of an inner mesh fabric cup assembly in at least one alternate embodiment, and doing so would provide enhanced breathability and ventilation. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 17, McCall, Swendseid, Tonsor, and Jacob together teach the limitations of claim 9, as discussed above. McCall fails to further disclose wherein the first and second fastening members (24, 25) are hook-and-loop fasteners. Instead, McCall appears to teach hook and eye fasteners (see Figs. 1-7).
However, Swendseid further teaches wherein the bra includes first and second side straps (112, 114) which are removably attached to the outer surface of the base section (110) via respective hook and loop fasteners (135, 136; see Figs. 1A-1B), so as to provide an additional degree of adjustability for the individual wearer, depending on where the side straps are fastened along the length of the hook and loop fasteners (see paragraph 0030).
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s first and second fastening members to be hook-and-loop fasteners instead of hook-and-eye fasteners, as doing so would provide an additional degree of adjustability for the individual 
Furthermore, such a modification would be nothing more than a simple substitution of one known garment fastener type for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 21, the modified bra of McCall (i.e., McCall in view of Swendseid, Tonsor, and Jacob) is further disclosed wherein when the first and second side straps are set in the wrapped position and the first and second shoulder straps are removably coupled to the cup portion, at least a portion of the first intersection edge of the first back panel is spatially separated from a portion of the second intersection edge of the second back panel along the back of the user (see annotated Fig. 7 of McCall, at least a portion of the first and second intersection edges are spatially separated from one another, e.g., the portion of the intersection edges that interfaces with the shoulder straps 28).

Regarding claim 22, the modified bra of McCall (i.e., McCall in view of Swendseid, Tonsor, and Jacob) is further disclosed wherein when the first and second side straps are set in the wrapped position and the first and second shoulder straps are removably coupled to the cup portion, at least a portion of the first intersection edge of the first back panel is spatially separated from a portion of the second intersection edge of the second back panel along the back of the user (see annotated Fig. 7 of McCall, at least a portion of the first and second intersection edges are spatially separated from one another, e.g., the portion of the intersection edges that interfaces with the shoulder straps 28).

Claim 16, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over McCall, Swendseid, Tonsor, and Jacob, as applied to claim 15 above, in view of Schlatmann (US PG Pub 2009/0233522).
Regarding claim 16, McCall, Swendseid, Tonsor, and Jacob together teach the limitations of claim 15, as discussed above. McCall further discloses wherein the cup portion (10, 11) includes a first cup portion (10), a second cup section (11), and a center section (9) disposed between the first and second cup sections (see at least Figs. 1, 2, and 6), but fails to further disclose wherein the cup portion also includes a first side section disposed between the first cup section and a first arm edge of the cup portion, and a second side section disposed between the second cup section and a second arm edge of the cup portion.
However, Schlatmann teaches a sports garment (1, see Figs. 1A-3E and at least paragraphs 0002 and 0005) comprising a cup portion (3, 4, 5, 6) including a first cup portion (3), a second cup portion (4), a center section (9) disposed between the first and second cup portions (see at least Fig. 1A), a first side section (5) disposed between the first cup section and a first arm edge of the cup portion (right lateral edge adjacent wearer’s right armpit; see Figs. 1A-3E), and a second side section (6) disposed between the second cup section and a second arm edge of the cup portion (left lateral edge adjacent wearer’s left armpit; see Figs. 1A-3E), so as to allow the side sections to provide enhanced support to the breasts and prevent deformation of the cups during use, for enhanced comfort (see paragraphs 0005-0007). 
Therefore, based on Schlatmann’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s cup section to further include a first side section disposed between the first cup section 
As modified, McCall’s first interior layer (153, 154 of Swendseid) would disposed along the first and second cup sections of the cup portion (see Fig. 4 of Swendseid in conjunction with Fig. 1 of Schlatmann), and the second interior layer (166, 167, 169 of Swendseid) would be disposed along the first and second side sections (5, 6 of Schlatmann) and the center section (9 of Schlatmann) of the cup portion (see Fig. 4 of Swendseid in conjunction with Fig. 1 of Schlatmann).

Claims 18-20, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over McCall, in view of Swendseid, further in view of Jacob.
Regarding claim 18, McCall discloses a sports garment (1, which is usable for sports purposes, see note below) comprising:
a cup portion (10, 11) configured to receive and conform to breasts of a user (see Figs. 1-7 and column 3, lines 28-49);
a base portion (3) disposed along a bottom edge of the cup portion and configured to extend along a torso of the user to support the cup portion (see Figs. 1-7; column 4, lines 9-19; and column 5, lines 16-24), the base portion comprising an outer surface (facing away from the wearer) and an inner surface (facing the wearer’s torso);
a first strap portion (5 + left 28) disposed along a first side edge (left 14) of the base portion (see at least Fig. 1), the first strap portion comprising a first shoulder strap (left 28) and a 
a second strap portion (4 + right 28) disposed along a second side edge (right 14) of the base portion (see at least Fig. 1), the second strap portion comprising a second shoulder strap (right 28) and a second side strap (distal portion of 4, see annotated Fig. 1) configured to be removably fastened to the inner surface of the garment (via fasteners 24, 27, note that fastener 27 is disposed on the inside of the garment, see Fig. 1) to adjust tension of the sports garment (see Figs. 1-7 and column 3, lines 31-63);
wherein the first and second shoulder straps are configured to hang over shoulders of the user and be coupled to the cup portion (10, 11 of McCall) to adjust tension of the sports bra (see Figs. 1-7 and column 3, line 64 - column 4, line 4),
wherein the first and second side straps are configured to flex between an open position (see Fig. 1) and a wrapped position (see Figs. 2-7),
wherein when the first and second side straps are set in the wrapped position, at least the first side strap is fastened to the outer surface of the garment (see Figs. 1-7 and column 3, lines 31-63), such that the base portion, the first strap portion, and the second strap portion collectively form an encircled band configured to wrap around the torso of the user (see Figs. 2-7), and
wherein when the first and second side straps are set in the open position, the first fastening member is unfastened from the second fastening section of the base portion, and the second fastening member is unfastened from the first fastening section of the base portion (see at least Fig. 1).
Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
McCall fails to further disclose wherein the cup portion, the base portion, the first strap portion, and the second strap portion each comprise a seamless frontal layer comprised of an elastic material.
However, Swendseid teaches a sports bra (100) having a cup potion (108), a base portion (110) disposed along a bottom edge of the cup portion (see Figs. 1A-1B and paragraph 0027), and first and second shoulder straps (102, 104) each comprising a frontal layer comprised of an elastic material (see Figs. 1-3 and paragraphs 0027, 0032, 0040, and 0046), so as to provide stretch, support, breathability, and/or a snug fit to each of the bra portions (see paragraphs 0027, 0032, 0040, and 0046).
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s bra such that the cup portion, the base portion, the first strap portion, and the second strap portion would each comprise a frontal layer comprised of an elastic material, as doing so would provide stretch, support, breathability, and/or a snug fit to each of the bra portions.
As modified, the base portion of McCall would stretch along the torso of the wearer, since it is made of a stretchable material.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided the frontal layers as seamless frontal layers, as Swendseid does not depict or describe any seams within the respective layers, and it is known in the art to make portions of a garment seamless, so as to enhance comfort and/or reduce manufacturing steps.
McCall also fails to disclose wherein the shoulder straps are removably coupled to the cup portion.
However, Swendseid further teaches wherein the first and second shoulder straps (102, 104) are removably coupled (via connectors 124, 125) to the cup portion (108; see Figs. 1A-1B and paragraphs 0028-0029), so as to allow the bra to be freely and properly positioned for the individual’s body shape in the vertical direction (see paragraph 0028).
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s first and second shoulder straps to be removably coupled to the cup portion; as doing so would allow the bra to be freely and properly positioned for the individual’s body shape in the vertical direction.
McCall also fails to disclose wherein the first and second side straps are fastened directly to the base portion itself. Instead, McCall depicts wherein the first and second side straps are  adjacent to the side edges of the base portion (see at least Fig. 1).
However, McCall discloses at least one alternate embodiment (see Fig. 10) including first and second fastening sections that are disposed on, and not adjacent the base portion (3, see Fig. 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s first and second fastening sections to be disposed on the base portion instead of just adjacent the base portion, as it has been held that rearranging parts of an invention involves only routine skill in the art, and such a location would provide substantially the same fastening function, while providing a fastener location that is easier for a wearer of the sports garment to access. See MPEP 2144.04 (VI)(C).
As modified, McCall’s first and second side straps would be fastened directly to the base portion itself.
McCall further fails to disclose wherein the second side strap is configured to be fastened to the outer surface of the base portion. Instead, McCall discloses wherein the second sides trap is fastened to the inner surface of the garment (see Figs. 1-7).
However, Jacob teaches a brassiere (see Figs. 1-3) having a cup portion (see annotated Fig. 1), a base portion (see annotated Fig. 1) disposed along a bottom edge of the cup portion, a first side strap (left a, b), a second side strap (right a, b), and a slot (c) configured to receive the second side strap (see Figs. 1-3 and page 1, lines 31-65), such that the second side strap is configured to extend through the slot and be removably fastened to the outer surface of the base portion (see Figs. 1-3 and page 1, lines 27-67). It is noted that providing the slot would allow the second side strap to be easily passed through the fabric of the brassiere and fastened to the outer surface of the base portion instead of the inner surface, to allow the user to more easily fasten and unfasten the strap from the outside of the garment.
Therefore, based on Jacob’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s bra to include a slot disposed on the sports bra and configured to receive the second side strap, such that the second side strap extends through the slot and is configured to be removably fastened to the outer surface of the base portion; as doing so would allow the second side strap to be easily passed through the fabric of the brassiere and fastened to the corresponding adjacent attachment point on the base portion, and would allow the user to more easily fasten and unfasten the strap from the outside (as opposed to the inside) of the garment.

Regarding claim 19, McCall, Swendseid, and Jacob together teach the limitations of claim 18, as discussed above. McCall fails to further disclose wherein the cup portion includes an interior layer comprised of a rigid material.
However, Swendseid further teaches wherein the cup portion (108) includes both an elastic frontal layer (151) and at least one interior layer (bridge 169) comprised of a rigid layer (see paragraph 0035, Swendseid discloses wherein bridge 169 “is rigid to such an extent that it does not allow the cups to move laterally relatively to each other,” and is therefore rigid inasmuch as claimed), so as to enhance the shape and support of the cup portion (see paragraphs 0033-0035).


Regarding claim 20, the modified garment of McCall (i.e., McCall in view of Swendseid and Jacob) is further disclosed to comprise a slot (c of Jacob) disposed on the sports garment and configured to receive one of the first and second side straps (right and left side straps a+b of Jacob), wherein when the first and second side straps are set in the wrapped position, one of the first and second side straps is received through the slot (see Fig. 3 and page 1, lines 30-68 of Jacob).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732